Exhibit 99.1 Scorpio Tankers Inc. Scorpio Tankers Inc. Announces 1st Quarter Results and Delivery of STI Coral and STI Diamond MONACO (Marketwire) – May 10, 2011 Scorpio Tankers Inc. (NYSE: STNG) (the "Company" or "Scorpio Tankers") today reported its results for the three months ended March 31, 2011. The Company recorded a net loss of $1.4 million or $0.06 basic and diluted loss per share for the three months ended March 31, 2011 compared to net income of $1.2 million or $0.21 basic and diluted earnings per share for the three months ended March 31, 2010.The weighted average number of shares outstanding was 24,066,455 (basic and diluted) for the three months ended March 31, 2011, and 5,589,147 (basic and diluted) for the three months ended March 31, 2010. Highlights to date include: · Delivery of two product tankers, STI Coral and STI Diamond · Signing of new $150 million credit facility in May 2011 · Net cash flow from operating activities before changes in assets and liabilities was $3.4 million (see Appendix A) Emanuele Lauro, chief executive officer and chairman of the board commented, “We are beginning to see signs of a recovery as TCE rates have improved for product tankers, and particularly in the smaller ships.Though the breadth and duration remains unclear, it is welcome news that validates our strategy of pursuing growth in the product tanker market.” Mr. Lauro further commented, “With the delivery of STI Coral and STI Diamond, along with the signing of a new $150 million credit facility, we continue to demonstrate our commitment to growing at a swift, but sensible pace in this market.” Recent Highlights Delivery of STI Coral and STI Diamond On May 10, 2011, Scorpio Tankers took delivery of the STI Coral and STI Diamond, product tankers that we previously agreed to acquire for an aggregate purchase price of $70.0 million.The ships were built in 2008 at the STX shipyard in Korea and are charter free. Time charter-in agreement On April 5, 2011, the Company entered into a time charter agreement for a 2007 built Handymax ice class 1B product tanker, the Kazdanga.This vessel will be chartered-in for one year at $12,345 per day and is expected to be delivered in June 2011. The agreement includes an option to extend the charter for an additional year at $13,335 per day. New$150 Million Credit Facility (2011 Credit Facility) On May 4, 2011, the Company executed a credit facility with Nordea Bank Finlandplc, acting through its New York branch, DnB NOR Bank ASA, acting through its New York branch, and ABN AMRO Bank N.V. for a senior secured term loan facility of up to $150million ("2011 Credit Facility").Borrowings under the 2011 Credit Facility are available until May 3, 2012.The credit facility matures in six years and will be used to finance up to 50% of the cost of future vessel acquisitions, which vessels would be the collateral for the credit facility. On May 6, 2011, we drew down an aggregate of $35 million to finance the delivery of STI Coral and STI Diamond. 1st Quarter Highlights Delivery of time chartered-in vessels On January 26, 2011, the Company took delivery of Kraslava, a 2007 built Handymax ice-class 1B product tanker, which we previously agreed to time charter-in.This vessel was chartered-in for one year at $12,070 per day. On February 6, 2011, Scorpio Tankers took delivery of Histria Azure, a 2007 built Handymax product tanker, which we previously agreed to time charter-in.This vessel was chartered-in for one year at $12,250 per day. The agreement includes an option for Scorpio Tankers to extend for an additional year at $13,750 per day or $12,250 per day with a 50% profit sharing agreement. On March 1, 2011, the Company took delivery of Krisjanis Valdemars, a 2007 built Handymax ice-class 1B product tanker, which the Company previously agreed to time charter-in.This vessel was chartered-in for 10 months at $12,000 per day.The agreement also includes a profit and loss sharing provision whereby 50% of all profits and losses (the difference between the vessel's pool earnings and the charter hire expense) will be shared with the owner of the vessel. STI Spirit Credit Facility On March 17, 2011, Scorpio Tankers drew down $27.3 million from a senior secured term loan facility with DVB Bank SE.The loan is secured by the STI Spirit, which was acquired on November 10, 2010. The credit facility matures on March 17, 2018, and the loan bears interest at LIBOR plus a margin of 2.75% per annum. The loan will be repaid over 28 equal quarterly installments and a lump sum payment at maturity. The quarterly installments, which commence three months after the drawdown, are calculated using an 18 year amortization profile. Current Liquidity As of May 10, 2011, we had $48.2 million in cash. Debt and Drydocks for 2011 As of May 10, 2011, Scorpio Tankers’ outstanding debt balance was $203.4 million. Debt Repayments The 2011 debt repayments for the 2010 Credit Facility, STI Spirit Facility, and 2011 Credit Facility are: 2nd Quarter: $4.5 million 3rd Quarter: $5.1 million 4th Quarter: $5.1 million Drydocks The Venice is scheduled to be drydocked in the third quarter of 2011 for an estimated cost of $0.9 million and 20 days of offhire. Explanation of Variances on the First Quarter Results For the three months ended March 31, 2011, the Company incurred a net loss of $1.4 million compared to net income of $1.2 million in the three months ended March 31, 2010.The following were the significant changes between the two periods: · Vessel revenue increased $10.9 million to $17.0 million as a result of an increase in the average number of operating vessels for the three month periods ended March 31, 2010 and 2011 from 3.00 to 10.00, respectively.This increase was offset by a decrease in daily time charter equivalent per vessel, from $22,798 to $14,997 (see the breakdown of daily TCE averages below). · Vessel operating costs increased $4.9 million to $7.3 million as a result of the increase in the average number of operating vessels noted above offset by a decrease in daily operating expenses from $8,836 to $8,145 for the three month periods ended March 31, 2010 and 2011, respectively. · Charterhire expense increased $3.1 million as a result of the delivery of the BW Zambesi on December 11, 2010 on a one year time charter-in agreement along with the Kraslava, Histria Azure and Krisjanis Valdemars as discussed above. · The increase in depreciation expense of $2.2 million is a result of an increase in the average number of owned vessels for the three month periods ended March 31, 2010 and 2011 from 3.00 to 10.00, respectively.This increase was offset by a decrease in depreciation expense as a result of the modification of our vessel useful lives from 20 to 25 years, which took effect from the second quarter of 2010, and an increase in the estimated residual value of our owned vessels from the final quarter 2010 onwards which was driven by an increase in scrap rate assumptions. · The increase in general and administrative expense of $2.6 million to $2.8 million was primarily driven by an increase in the Company’s overhead expenses as a result of incremental costs incurred to operate as a public company.This was specifically driven by an increase in officers’ salaries, amortization of restricted stock issued in June 2010 and January 2011, professional fees, and other related expenses (the Company’s initial public offering closed on April 6, 2010). · Interest expense increased $1.3 million to $1.4 million. o The three months ended March 31, 2011 included: § Interest expense of $1.2 million from the 2010 Credit Facility and STI Spirit Credit Facility.(The average outstanding loan balance for the three months was $149.4 million.) § $0.1 million of amortization of deferred financing fees. o The three months ended March 31, 2010 included: § Interest expense on the 2005 Credit Facility of $0.1 million, which was repaid from the proceeds of the initial public offering.(The average outstanding loan balance for the three months was $39.4 million). · The decrease of $0.4 million in realized and unrealized losses on derivative financial instruments was due to changes in the fair value of an interest rate swap, which was related to the 2005 Credit Facility.This swap was terminated on April 9, 2010. · The decrease in other expense, net of $0.3 million was due to non-recurring expenses incurred in connection with our IPO, which was completed in April 2010. Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Statement of Comprehensive Income (unaudited) For the Three Months Ended March 31, Revenue: Vessel revenue $ $ Operating expenses: Vessel operating costs ) ) Voyage expenses ) - Charter hire ) - Depreciation ) ) General and administrative expenses ) ) Total operating expenses ) ) Operating (loss)/income ) Other (expense) and income, net: Interest expense—bank loan ) ) Realized loss on derivative financial instruments - ) Unrealized loss on derivative financial instruments - ) Interest income 78 Other expense, net ) ) Total other expense, net ) ) Net (loss)/ Income $ ) $ Attributable to: Equity holders of the parent $ ) $ (Loss)/earnings per share Basic $ ) $ Diluted $ ) $ Basic and Diluted Weighted average shares outstanding (1) The effect of diluted weighted shares outstanding for the three month period ended March 31, 2011 would be anti-dilutive since the Company is in a net loss position.There were no potentially dilutive shares in existence during the three month period ended March 31, 2010.As such, there is no difference between basic and diluted earnings per share for those periods. Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Balance Sheet (unaudited) As of March 31, 2011 December 31, 2010 Assets Current assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Inventories Total current assets Non-current assets Vessels and drydock Other assets Total non-current assets Total assets $ $ Current liabilities Bank loan Accounts payable Accrued expenses Total current liabilities Non-current liabilities Bank loan Total non-current liabilities Total liabilities Shareholders' equity Issued, authorized and fully paid in share capital: Share capital Additional paid-in capital Merger reserve Treasury shares ) ) Cumulative deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Statement of Cash Flows (unaudited) For the Three Months Ended March 31, Operating activities Net (loss)/income $ ) $ Depreciation Amortization of restricted stock - Amortization of deferred financing fees - Changes in assets and liabilities: Drydock payments ) ) Increase in inventories ) ) Increase in accounts receivable ) ) Increase in prepaid expenses ) ) (Decrease)/increase in accounts payable ) Increase in accrued expenses Decrease in the value of derivative financial instruments - Decrease in shareholder receivable - Increase in other assets ) - ) Net cash (outflow)/inflow from operating activities ) Financing activities Bank loan repayment ) ) Proceeds of long term-debt - Debt issuance fees ) ) Payments for stock offering - ) Net cash inflow/(outflow) from financing activities ) Increase in cash and cash equivalents Cash and cash equivalents at January1, Cash and cash equivalents at March 31, $ $ Supplemental information: Interest paid $ $ Average Daily Results for the three months ended March 31, 2011 and 2010 For the Three Months Ended March 31, Average Daily Results Time charter equivalent per day(1) $ $ Vessel operating costs per day(2) Aframax/LR2 TCE per revenue day - pool - TCE per revenue day - time charters Vessel operating costs per day(2) - Panamax/LR1 TCE per revenue day - pool TCE per revenue day - time charters Vessel operating costs per day(2) Handymax TCE per revenue day - pool - Vessel operating costs per day(2) - Fleet data Average number of owned vessels Average number of time chartered-in vessels - Drydock Expenditures for drydock $
